Filed 6/25/13 Sierra v. Melbostad CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE

REGULO SIERRA,
         Plaintiff and Appellant,
                                                                     A135899
v.
PAUL H. MELBOSTAD et al.,                                            (San Francisco City & County
                                                                     Super. Ct. No. CGC-11-516154)
         Defendants and Respondents.

                                        MEMORANDUM OPINION1
         Plaintiff Regulo Sierra sued his former attorneys, defendants Paul H. Melbostad
and his law firm, for legal malpractice. The trial court sustained defendants’ demurrer to
plaintiff’s first amended complaint without leave to amend on the ground the malpractice
claims were time-barred.
         Plaintiff, in pro. per. both here and below, purports to appeal from (1) the order
sustaining the demurrer without leave to amend and (2) an order denying reconsideration
of that order.
         Neither order is appealable. (Nowlon v. Koram Ins. Center, Inc. (1991)
1 Cal.App.4th 1437, 1440; Annette F. v. Sharon S. (2005) 130 Cal.App.4th 1448, 1458–
1459; 9 Witkin, Cal. Procedure (5th ed. 2008) Appeal, § 154, pp. 230–231, § 165,




         1
         We use the memorandum opinion format pursuant to California Standards of
Judicial Administration, section 8.1.


                                                             1
pp. 241–242.) Accordingly, we hereby dismiss this appeal.2




                                                 ______________________
                                                  Sepulveda, J.*


We concur:


______________________
 Dondero, Acting P.J.

______________________
 Banke, J.




* Retired Associate Justice of the Court of Appeal, First Appellate District, Division
Four, assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.



       2
        We resolve this appeal without oral argument because we are not deciding it on
the merits. (See Moles v. Regents of University of California (1982) 32 Cal.3d 867, 871.)


                                             2